Earl Warren: Mr. Byrne, you may continue.
Thomas E. Byrne, Jr.: May I first answer some questions before recess, Mr. Justice Black, you asked me to point to that provision in the contract, if you will turn to page 151 (a).
Hugo L. Black: 51?
Thomas E. Byrne, Jr.: 151 (a) sir. You will find there a provision, extra labor to be charged for an actual cost plus 10% and so forth. Now, if the extra work was required to be performed, I say that the Stevedore could and would and should have charged Ellerman for that service under the contract. The question is whether it shall be the stevedore who shall determine what is necessary to be done to do this work properly, or whether it shall be the shipowner. There has been much mentioned here this morning of the function of Mr. Quinn who was the vessels officer, a mate that you will find when you review the record here, that Quinn disclaimed expertise as a stevedore. He had never done the work. He did not purport to be an expert in this field. He is an expert in certain fields but that is the whole division of labor if you will in this industry. That the shipowner, once his ship arrives in port, engages an expert contractor who undertakes to do all of the work required in connection with the discharging of that vessel, and of course this Court has said to do it properly. Now, this is not a new argument because in our brief, we point out the fact. And this Court can verify it by looking at the original record in the case of Joseph versus Carter and Weekes Stevedoring Company. They were two cases back about 1945. They're cited in the brief, in which the stevedoring industry was attempting to be exculpated from a locally imposed taxation. The same, almost identical stevedoring contracts were introduced by the stevedoring industry there. They had two representatives pioneering for the industry in a test case before this Court. And they there argued that the contract very, very similar to the one before the Court in this case. And if I may interpolate something there, Mr. Marshall said that this contract was prepared by the shipowner. That is not my understanding. My understanding is the converse, but I do point out to the Court that there is no evidence one way or the other and no assumption I think just can be made one way or the other as to who prepared this document. But I do want to point out that this Court heard argument from the stevedores 15 years ago, that this contract which they undertook placed them an entire charge of and made them a part of the transportation process, and that this was their job to do the entire work. And that's no more than this Court has said that they shall do and do properly in the line of cases commencing with Ryan and the last one of which is the Waterman case.
Earl Warren: Whether the Court holding those two cases?
Thomas E. Byrne, Jr.: Sir they held -- they upheld their claim that they were engaged in commerce and were therefore exempt from the locally imposed taxation. The state -- the City of New York was not permitted to tax them. And that was their argument there under these same contracts.
Earl Warren: And it depends upon this section which you've just talked about.
Thomas E. Byrne, Jr.: It depends upon the interpretation of this contract. In other words, whether they do actually takeover, perform and control that the performance of the unloading operation, or whether they shall be under the direction and control of some ships officer. They're arguing here, Mr. Chief Justice that a ships mate should direct the intimate detailed method of work which this expert stevedoring company shall perform. They are arguing here, for example, that if this ledge that was created during the discharging operation, which was submitted to the jury as to whether it should have been moved out of the way, they are arguing that they should not make that decision that some ships officer who is not an expert stevedore, who can't possibly oversee the work going on, being done in five separate holes of a ship, down low in the bowels of the ship, can't possibly see all this. They are arguing that the ship's officer owes the expert stevedore this obligation, to tell him whether he should use a hook, or whether he should put a net, or a cargo trail that what is called a pallet in the industry. They are telling -- they are arguing that this is a duty which the costumer having hired the expert to perform the job must direct at its parallel. And we say that this Court's decisions beginning with Ryan have properly interpreted the respective duties of these two parties. And we say that this is nothing more nor less than the interpretation of these contracts of the industry itself urged 15 years ago. I want now to --
Earl Warren: May I ask this Mr. Byrne?
Thomas E. Byrne, Jr.: Of course sir.
Earl Warren: Suppose this Philadelphia cargo had been covered by the New York cargo in the -- in the hold. And under this contract, who would have determined how -- how that -- how it was to be handled in order to unload the ship. Would it -- would it just be up to the -- to the stevedore to do whatever was necessary and -- and accept more responsibility for it or would it be the responsibility of the ship to tell him what they should do with the New York cargo?
Thomas E. Byrne, Jr.: Sir, if he is the expert, as we say he is, it is his obligation to determine the proper method of doing this work. Now, I want to make one thing clear as a matter of practice with a common carrier and if you -- we have cited certain authoritative works in the field outside law books. You do not load properly a cargo in layers, you low -- you put it in forward section after section. That is necessary by the trade in which the common carrier is engaged. He has a number of ports of call. He must in loading his ship. He cannot load everything in -- in one port on the bottom and at the next port on top because of the mere factual -- what do I want to say, the -- the facts of the business itself because you cannot say if you are loading cargo in Calcutta first for example and then you were going to proceed westward to other ports that you are then going to discharge that cargo in a particular rotation. You may have to discharge the cargo loaded at the second port before you discharge cargo loaded at the first port, so that you do not cover it up as a matter of practice. And most -- more important, no one has said so but the lawyers here and the authorities will bear out what I have just said, and there is no evidence in the case on the point.
Earl Warren: May I ask you this?
Thomas E. Byrne, Jr.: Of course.
Earl Warren: In some parts of the world the -- the sea -- the seaman themselves do the unloading, do they not?
Thomas E. Byrne, Jr.: Sir, may I respectfully point out that this Court had said so that there is substantial authority that that is a misstatement of a historical fact. There is some slight reference to it in the petition for certiorari which was denied in number 284. It has been the subject of study since this Court based its Seas Shipping Company versus Sieracki decision upon it 15 years ago. There is law review material in the course of preparation after a considerable amount of history research. So that, while this Court had said so, I would disagree that this Court in its -- in its saying of history has reached an accurate factual conclusion, I don't think that's the question of law at all. I think that's a question of fact.
Earl Warren: Well -- well, that is a question of fact. But I was just wondering if that was the fact that in many places throughout the world, seaman do unload the ship if that wouldn't in it of itself make them also experts in -- insofar as unloading ships are concerned.
Thomas E. Byrne, Jr.: Sir in recorded history, there are some few instances and I say very few instances, where the man who actually sail the ships load or unload them. Now, they may where they are out, let' say, well a data in -- two years before the mess. One instance, he was out on the California coast where there was no local labor around but there's been local labor doing this since recorded history. We -- in this -- if the Court cares to refer to that now discarded petition for certiorari, you'll find the authorities there goes back to Rome, there were stevedores there. And the members of the crew did not as a rule, have anything to do with cargo operations and I think that the -- the inconsistency of so stating is demonstrated by the references that this Court has made to the -- as I recall it, use the well-known propensities of seamen when it extended the doctrine of maintenance and cure in Standard Oil Company versus the name escapes me --- Jones and Waterman, there were two cases Jones versus Waterman. I think the Court has been inconsistent on its fact statement there but that's not a part of our case sir. As a practical manner in the navigation of a ship, you could not for example that Judge Ganey having charge this jury that Ellerman could been -- could've be found negligent because it fail to put this so-called New York cargo out of the way, or put it aside. It could not have been done at sea. You can't imperil your entire ship I suggest by taking your crew from its job of navigation to handle cargo. You can't -- you shouldn't open up your hatches at sea because then you run the risk of damage to cargo, so that as a practical matter sir, this would have to be done by stevedore import or not done at all.
Hugo L. Black: I don't -- I wonder how far your argument here. I don't know this. Suppose the ship for they have on it large number of barrels, such a condition that when you reach down to get one, it's liable to make the others fall on in that. Do you mean that the ship could say that that's the stevedore's work and we're not liable even though he gets hurt from that condition which had been on the ship?
Thomas E. Byrne, Jr.: We haven't talked about that sir.
Hugo L. Black: I didn't think so --
Thomas E. Byrne, Jr.: No. No, no, no. We're not talking about that. We are talking about the duties inter se of the shipowner and the contractor. Another --
Hugo L. Black: But even then -- even that was the duty of the contractor to move it and move it in the most careful manner --
Thomas E. Byrne, Jr.: Yes.
Hugo L. Black: -- you wouldn't say that under those circumstances, a shipowner could escape liability, would you?
Thomas E. Byrne, Jr.: I have not said that at any --
Hugo L. Black: Then that's stevedoring.
Thomas E. Byrne, Jr.: I -- I've not said that --
Hugo L. Black: -- or get indemnity.
Thomas E. Byrne, Jr.: Now, what are the facts of your hypothesis that this --
Hugo L. Black: The hypothesize case was that there's some barrel there, and if you touch one of them, some of the others roll over and hit a man who is working there where it has to be to do it.
Thomas E. Byrne, Jr.: Oh that -- if the shipowner was entitled to indemnity in that situation sir, it would have to be as against the loading stevedore who did it so improperly that that would happen. But there's no evidence in our case before this Court of any improper loading. Everyone conceives that this cargo of bales.
Hugo L. Black: I understood there was an argument which may or may not have a validity to do it. You mean I have to reach it. These bales were loaded in such a way that if you unload them at New York for instance, you're more liable to be hurt than you were -- if you unload them in Philadelphia.
Thomas E. Byrne, Jr.: No, I didn't so understand it sir. My understanding of the criticism and I again say it's only lawyers criticism is this, if this rostrum here is a hold of the ship, the front part was loaded with cargo for New York and the after part with cargo for Philadelphia. Now, you are necessarily going to create a ledge if you unload one, before you unload the other, now that's perfectly true. But this is the way in which a ship is properly loaded. And I'm saying to this Court that there is not a scintilla of evidence in this record that that method of what is known as a split hatch is improper, per se dangerous, or that there's anything else wrong with it. Now the District Judge did submit to the jury a question of whether Ellerman was negligent in failing to order the stevedore to move out of the way the bales under the opening which formed that ledge. Now, I say, in our position I would say it probably depends upon it. I say sir, that if that was a dangerous condition which was gradually developing as the work progressed so that someone should have done something about it. I am saying that it is the stevedore who should do something about it because he has the man there, he has the equipment and he is the expert. The ships personnel could not, as a practical manner, do it at sea. Now, I think where the Stevedore's argument leaves it on this point is that in addition to employing contractor A, Atlantic and Gulf to unload this cargo, we should also have engaged another and separate independent cargo expert, stevedoring company to make the place safe for Atlantic and Gulf and prevent Atlantic and Gulf from creating a condition which was unsafe, which unsafe condition did not exist when the work started.
Hugo L. Black: If you leave out the word creating that would be alright, wouldn't it, from -- against here. Stevedore creating it -- are you familiar with our case?
Thomas E. Byrne, Jr.: Yes I'm familiar with it.
Hugo L. Black: We have one several years ago and you could probably remember the name of it. As stevedores loaded the ship at New York, as I recall it, and went on to Boston.
Thomas E. Byrne, Jr.: Weyerhaeuser.
Hugo L. Black: Which one?
Thomas E. Byrne, Jr.: Weyerhaeuser sir.
Hugo L. Black: Yes.
Thomas E. Byrne, Jr.: That -- that's only one instance. You see, the Stevedore can breach a duty which it as a contractor owes to its costumer in more ways than creating an unsafe condition. If, for example, its method of performance brings into play an unsafe condition and that was the factual situation before this Court in the Crumady versus Fisser case in which I believe Mr. Justice Douglas wrote the opinion. And there used the phrase that the stevedore must indemnify the shipowner, in other words has breached his contract with the shipowner if the way in which he works brings an unsafe condition into play. There is a Circuit Court of Appeals decision cited, a American President Line versus -- it's a Ninth Circuit case where the -- there was a hatch which had a defective -- I'm sorry a hatch beam which had a defective lock on it. The defect was called to the attention of the stevedore by the ship's officer.He did -- he nevertheless did nothing about it. And during the course of the unloading operation, somebody bumped the beam and because it had no lock, it dropped and injured someone. Now, the courts always have said that where you so perform that you bring into play a dangerous condition of which you as an expert must know it's dangerous. Now, I do not speak of the latent unsafe condition, a latent defect. But it -- surely if anyone should recognized what is unsafe, so far as a discharging operation on board a ship is concerned, it should be the stevedore, the expert in this business. And all that the Court of Appeals has done here is to say, “Plaintiff recovered against Ellerman upon one of three theories because that's all that the District Court in its charged submitted to the jury. And upon each one of those three theories if Ellerman was negligent, then as a matter of law, that constituted a breach of the Stevedore's contract and the stevedore having breached it should indemnify Ellerman for the damages caused. Now, true it is that in the District Court level, the Ellerman of unseaworthiness was submitted to the jury, the Ellerman of unseaworthiness being whether or not the package which this -- this banding around the bales should or should not have broken. And the Court of Appeals said, “We do not decide this case on the basis,” because that involves an extension of the doctrine of seaworthiness from the ship to someone's cargo and you are then imposing liability upon shipowner who is a common carrier for the packaging around cargo and the courts and the doctrine have not gone that far. This is a negligence case said the Court of Appeals and we will so regard it that if it is a negligence case, and then indemnity follows as a matter of law. And that's all that the Court of Appeals has done.
Earl Warren: May I ask you Mr. Byrne, in this -- in this case, if we were to assume that the shipowner had permitted this ship negligently to be stowed in the way that it -- that it was stowed in this -- in this case. And -- and then the stevedore unloaded it according to normal standards in that business and the man was injured as -- as this man was injured in this -- in this case. Would there be any indemnity over at that time?
Thomas E. Byrne, Jr.: Not if you assume your original premise.
Earl Warren: Yes.
Thomas E. Byrne, Jr.: That it was negligence to load it this way, no.
Earl Warren: Yes.
Thomas E. Byrne, Jr.: But I wish to point out sir, there is not a scintilla of evidence in this record that this is improper stowage, that it is wrong stowage, that it is inherently, dangerous or dangerous to any degree when properly handled.
Earl Warren: Yes. I wasn't --
Thomas E. Byrne, Jr.: Yes sir.
Earl Warren: -- I wasn't inferring. I was just --
Thomas E. Byrne, Jr.: I would drive that point home.
Earl Warren: -- I'm just assuming, I was just assuming.
Thomas E. Byrne, Jr.: If you assume that my answer is effective.
Earl Warren: But you could be -- you could be liable under those -- would be liable under those circumstances.
Thomas E. Byrne, Jr.: Oh if we negligently loaded it, yes sir.
Earl Warren: Yes, yes.
Thomas E. Byrne, Jr.: But I say that you can't assume that as a matter of law, because there's no evidence at all in this record to support such a question.
Hugo L. Black: May I ask you?
Thomas E. Byrne, Jr.: Of course.
Hugo L. Black: To find just how far your statement goes and see what is the difference between that. Are you saying that there's no evidence of any kind to show that this was stowed in a way, which made it more dangerous for the man in New York who followed the ordinary course of procedure to unload it?
Thomas E. Byrne, Jr.: Sir, I am saying that there is no evidence in this record that this is improper. Now, possibly --
Hugo L. Black: Improper?
Thomas E. Byrne, Jr.: Yes.
Hugo L. Black: Well I'm -- I'm talk -- you're just limiting it to the abstract evidence that there's no evidence to show that that's the improper way to load it or that there's no evidence to show that that was the improper way to load it under the circumstances which it was foreseeable it might be taken out by stevedore.
Thomas E. Byrne, Jr.: There's no evidence on that point at all.
Hugo L. Black: That's what I was talking about.
Thomas E. Byrne, Jr.: That it is solely the argument of lawyers, says that “This makes it more dangerous. This is improper.” But there is no evidence on the point sir. And as I say the authorities will tell you if you look at them why it is the proper way to load the vessel.
Hugo L. Black: But, we wouldn't be governed by authorities on that but we have to go to its evidence that's showed by --
Thomas E. Byrne, Jr.: There is no evidence.
Hugo L. Black: -- people familiar with this -- I understand -- I understand that argument, but I don't understand why we did it from authorities?
Thomas E. Byrne, Jr.: We have cited such books as the Department of Commerce has a text on loading and unloading of vessels. I forget the exact title of it, it's cited but they -- they tell you this is the way to load a ship in order to keep your ship in balance during a sea voyage, avoid having particular strains. Remember, we're talking about the very bow compartment of a vessel.
Hugo L. Black: But if there were --
Thomas E. Byrne, Jr.: Which --
Hugo L. Black: -- experts, so-called expert with experience, who would testify to what you said, you would not --
Thomas E. Byrne, Jr.: You're right. I would not be so arguing. That's right. But that is not this case. In conclusion, I -- I wish to say and perhaps my argument has been disjoined but the ground which the Court of Appeals based its decision, upon which it based its decision, is that there can be indemnification as a matter of law where the facts weren't. And that the jury finding, in answer to an interrogatory, array the stevedore in this case was erroneous not that the finding was erroneous but that the charge of the Court was erroneous and that the interpretation of this contract was not a jury question, and that all of that interrogatory really determined was that Atlantic and Gulf Stevedore had not created this condition. We never so contended and we say that since Atlantic and Gulf was the actor here, then necessarily, if anyone was negligent, it had to be Atlantic & Gulf.
Charles E. Whittaker: May I ask you please sir?
Thomas E. Byrne, Jr.: Sure.
Charles E. Whittaker: Could it be consistently found by a jury under the evidence here that the presence of the New York bales and the manner of unloading of the Philadelphia bales did not consist of any breach of duty or failure on the part of the Stevedore, could the jury find in these circumstances as an issue of fact that the Stevedore was not guilty of any improper breach or could -- method could?
Thomas E. Byrne, Jr.: Could but did not. That was --
Charles E. Whittaker: Now, is there any other -- is there any other way to rationalize the verdict of the jury done by such a finding?
Thomas E. Byrne, Jr.: Sir, I think that you have to look at the charge and of issues which were submitted to the jury for determination, and that was not submitted to the jury for determination as between Ellerman and the stevedore. That was submitted to the jury as to whether that could have consisted of negligence of Ellerman vis-à-vis plaintiff but not in the other case. The other case, the contract case is between D1 and D2 was submitted only on the question of whether the stevedore created the condition. Have I answered Your Honors question? Thank you sir.
Earl Warren: Mr. Marshall.
Francis E. Marshall: If Your Honor please, I have five more minutes. I would like to take up that last question. Mr. Byrne just said the jury could but didn't. The specific answer in Your Honor's question is that when the jury answered the question, did the fault of Ellerman arise out of any failure on the part of Atlantic and Gulf to do its work in accordance for its contractual obligation? The jury said, “No.” And Mr. Byrne by his answer creates the impression what the jury found against us. That is not true. The jury specifically found that we did not breach our contract. Now, I would like to assert, if Your Honors please, there won't be any misinterpretation as to Philadelphia lawyers in their practice. In the first place, Mr. Byrne was handed a copy of my motion to dismiss and a copy of my motion for a directed verdict which specifically set forth the reasons and support thereof. And if Your Honors would be kind enough to look at the docket entries. At page 3 (a), there is entered in your official record, third-party defendant's motion to dismiss and motion for a directed verdict file. If Your Honors would be kind enough to look at page 186 (a), Mr. Borowsky, attorney for the plaintiff says, “Your Honor, may I have exceptions where we have asked for a directed verdict?” We're in the federal court. Rule 50 (b) says, “As a prerequisite to a judgment N.O.V. you must file a motion for a directed verdict setting forth specifically the reasons therefore.” And for a very good reason, this calls the judge -- the trial judge to attention so that he can decide whether or not he could submit the issues to the jury and still reserve judgment on a formal motion for judgment and it will be filed within 10 days. We follow ended here to that practice. Mr. Byrne tried this case if Your Honors please with no reference really to the third-party defendant. All that he has said here is there was no evidence that we did anything wrong, there was no evidence that we did this, there was no evidence that the stow was improper. This has already been decided. Mr. Byrne filed a motion for judgment N.O.V. as to the plaintiff's case and it was considered fully and lost. The Circuit Court affirmed and your honorable Court denied certiorari. Now, if in fact there was evidence on which the jury could find negligence against the shipowner, that's already foreclosed. The verdict's been paid, as it's suggested by Mr. Byrne in his brief. Now, so there won't be any further mis -- misapprehension. Mr. Byrne created the impression that we sort of trapped him last Friday with a replied brief. Well of course we have to file a reply brief, if Your Honor please, when Mr. Byrne submits a brief to Your Honors and two-thirds of which comes under this heading appropriate motions under Rule 50 (b) having been made to the res -- by the respondent, the legal questions were preserved. We submit as we do in our reply brief, this Court may very well -- not even considerable as two-thirds of this brief, and we had a further reason for calling this to the Court's attention. Mr. Byrne was gracious enough to stand up here this morning, tell Your Honor for 20 minutes that he really filed a point for binding instructions which under the badge case in the Third Circuit decided in 1960 says, “You cannot file a point for binding instructions, mixed up with a lot of other points and expect the court to treat it as a motion for directed verdict where you got to set forth the specifics.” Now, Mr. Byrne in his brief told Your Honors at page 3, the respondent here complies with all of the requirements of R -- F.R.C.P. 50. It moved for a directed verdict in its favor upon its cause of action for indemnity against the petitioner. And to examine to the legal ques -- examination legal question does preserved is not arguably a violation of the Seventh Amendment. If Your Honors please, he raised the 50 (b) issue and not us and in aid of this Court, we called it to Your Honors attention because I think you would want to call to your attention. And may I say further, if Your Honor please, at page 28 of this record -- of the respondent's brief, he says, “The petitioner ignores completely the fact that the jury's answer in interrogatory, asking the jury to determine whether respondents fall to rose out of any failure on the part of Atlantic and Gulf” was predicated upon a charge which instructed to the jury and then he quotes half of page 29, “If there is any liability which respondent owe to the plaintiff, that condition was created by Atlantic, that is your criteria.” Mr. Byrne did not paraphrase that quote by saying as the Court did, Ellerman argues to you that if there was any liability, he submits it to this Court as though this was an absolute charge by the judge when in fact all he did was to quote Mr. Byrne's contention. I say if Your Honors please, this issue is whether or not a court and a jury having properly decided the case after a 10-day trial under a full charge, whether or not the Circuit Court could pick one of three possibilities, one of three possibilities and say the following. And I'm now quoting for -- from the Court's opinion on page 227. Now, bear in mind, there were four issues of negligence. The Court said, “If it was negligence on Ellerman's part, if it was to permit Beard to work in an unsafe place, it was equally negligent for Atlantic to handle the cargo in charge created an unsafe place.” Now, I say to Your Honors, just as I -- I don't know which of the four grounds.I say to this Court -- this honorable Court that Judge Kalodner has no right to select one of four grounds and say, “If it was this, Atlantic isn't -- is obliged to pay indemnity.” Suppose it was one of the other grounds, suppose the jury decided that it was improper (Voice Overlap) --
Earl Warren: I think we got that -- I think we got that point you're arguing before your time is considerably up --
Francis E. Marshall: Thank you very much.
Earl Warren: -- Mr. Marshall.
Hugo L. Black: I'd like to ask, if you would submit to us, it seems to me a direct dispute between you and opposing counsel as to whether there was evidence on which a jury could have found the way this -- whether the stowage took place resulted in a foreseeable name into a stevedore who is working on it.
Francis E. Marshall: May I --
Hugo L. Black: I understood you to say there was evidence and he said there's none.
Francis E. Marshall: If Your Honor please, I will say to you there is no direct evidence. That could properly be inferred. There is no use of -- submitting a supplemental brief. I've gone over this record to find. However, this was argued to the jury and this was charged to the jury. It was an issue presented. There is no specific evidence. But again, that is in plaintiff's case against the shipowner and Mr. Byrne offered no evidence to show we were at law. Thank you very much sir.
Thomas E. Byrne, Jr.: Mr. Chief Justice Warren you (Voice Overlap) --
Earl Warren: Yes, Mr. Byrne?
Thomas E. Byrne, Jr.: -- file a memorandum on a 0.50?
Earl Warren: Pardon me, you may if you wished to do so.
Thomas E. Byrne, Jr.: Would Your Honor set a time?
Earl Warren: Oh, we don't want a brief. If you just -- if you just give us the authorities you rely on and do it latter quickly so we won't be held at --
Thomas E. Byrne, Jr.: By the end of the week.
Earl Warren: -- in the consideration of it, that's all Mr. -- Mr. Byrne.
Thomas E. Byrne, Jr.: Thank you.
Earl Warren: Thank you gentlemen.